Citation Nr: 1741536	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  12-17 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability greater than 30 percent prior to December 23, 2016, and a disability rating greater than 70 percent beginning December 23, 2016, for posttraumatic stress disorder (PTSD) with weight fluctuations (also claimed with nightmares and flashbacks) (exclusive of a temporary 100 percent evaluation assigned from June 5, 2014, to July 31, 2014).

2.  Entitlement to a disability rating greater than 20 percent for cubital tunnel syndrome, left upper extremity with numbness and weakness little finger (claimed as inflammation of ulnar nerve).

3.  Entitlement to a disability rating greater than 10 percent for residuals, laceration, post-operative, left middle finger (claimed as skeletal system condition).

4.  Entitlement to an initial disability greater than 10 percent for tinnitus.

5.  Entitlement to an effective date earlier than June 17, 2014, for the grant of service connection for tinnitus.

6.  Entitlement to service connection for anxiety.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for mood swings.

9.  Entitlement to service connection for high cholesterol.

10.  Entitlement to service connection for sexual problems.

11.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for headaches, claimed as secondary to service-connected PTSD.

12.  Entitlement to service connection for hearing loss.	

13.  Entitlement to service connection for a stomach condition (including nausea and upset stomach), claimed as secondary to service-connected PTSD.

14.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for myopia (claimed as poor vision and eyes).

15.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for toothache and gum condition (also claimed as dry mouth and tooth decay).

16.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for runny nose (also claimed as sinus).

17.  Entitlement to service connection for arthritis.

18.  Entitlement to service connection for a blood pressure disorder.

19.  Entitlement to service connection for shaving profile.

20.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Eric A. Gang, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to May 1981, and again from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011, January 2014, and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran indicated on his June 2016 VA Form 9 that he wished to testify at a Board hearing.  In July 2017 correspondence, the Veteran's attorney withdrew the hearing request.  

The issues of entitlement to an initial disability greater than 30 percent prior to December 23, 2016, and a disability rating greater than 70 percent beginning December 23, 2016, for posttraumatic stress disorder (PTSD) with weight fluctuations and entitlement to service connection for a stomach disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, in May and August 2017 correspondence, the Veteran's attorney withdrew the Veteran's appeal concerning the issues of entitlement to an initial disability rating greater than 10 percent for tinnitus; entitlement to an effective date earlier than June 17, 2014 for the grant of service connection for tinnitus; entitlement to service connection for mood swings, high cholesterol, sexual problems, hearing loss, a blood pressure disorder, and a shaving profile; and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for myopia, tooth/gum disorders, and runny nose.

2.  Pertinent to the February 6, 2013, claim for increase, the Veteran's left cubital tunnel syndrome has been manifested by subjective complaints of numbness, tingling, and pain, and objective evidence of diminished sensation and pain, but no atrophy or motor impairment or loss of muscle tone or strength; such disability picture is comparable to no more than moderate incomplete paralysis of the median nerve.

3.  Pertinent to the February 6, 2013, claim for increase, the Veteran's left middle finger laceration is manifested by pain with movement, reduced movement of the left long finger, and grip weakness; there are no findings that more nearly approximate major or minor hand long finger amputation with metacarpal resection (more than half the bone lost) or findings that functioning is so diminished that amputation with prosthesis would equally serve the Veteran

4.  From December 13, 2016, the date of a VA scar examination, the Veteran had one painful scar associated with the service-connected left middle finger laceration.

5.  With regard to the claim of entitlement to service connection for headaches, evidence added to the record since the January 1997 decision is not cumulative or redundant of the evidence of record at the time of the decision and relates to an unestablished fact necessary to substantiate the claim.

6.  The Veteran's anxiety and depression cannot be dissociated from his service-connected PTSD with weight fluctuations (also claimed with nightmares and flashbacks).

7.  The available medical evidence does not demonstrate that the Veteran has, or at any pertinent point during the current appeal period has had, a disability manifested by headaches or a separate undiagnosed disability manifested by objective symptoms of headaches.

8.  Arthritis is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

9.  The Veteran is service connected for PTSD with weight fluctuations, evaluated as 70 percent disabling; cubital tunnel syndrome, left upper extremity with numbness and weakness little finger, evaluated as 20 percent disabling; and residuals, laceration, post-operative, left middle finger, evaluated as 10 percent disabling.  A combined disability evaluation of 80 percent is in effect as of December 23, 2016.  

10.  The Veteran is employed full time as a factory worker.  His service-connected disabilities, singularly or in combination, have not been shown to be of such severity as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to an initial disability rating greater than 10 percent for tinnitus; entitlement to an effective date earlier than June 17, 2014, for the grant of service connection for tinnitus; entitlement to service connection for mood swings, high cholesterol, sexual problems, hearing loss, a blood pressure disorder, and a shaving profile; and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for myopia, tooth/gum disorders, and runny nose have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for a disability rating greater than 20 percent for cubital tunnel syndrome, left upper extremity with numbness and weakness little finger are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.124a, Diagnostic Codes (DCs) 8599-8515 (2016).

3.  The criteria for a disability rating greater than 10 percent for residuals, laceration, post-operative, left middle finger, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, DC 5226 (2016).

4.  From December 23, 2016, the criteria for a separate 10 percent rating for residuals, laceration, post-operative, left middle finger scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.118, DC 7804 (2016).

5.  As pertinent evidence received since the January 1997 rating action is new and material, the requirements for reopening the claim for service connection for headaches are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  Service connection for anxiety and depression is established. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

7.  Service connection for a disability manifested by headaches is not warranted.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).

8.  Service connection for arthritis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

9.  The criteria for assignment of a TDIU have not been met.  38 C.F.R. §§ 3.340 4.16(a), (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204. 

In May and August 2017 correspondence, the Veteran's attorney withdrew the Veteran's appeal concerning the issues of entitlement to an initial disability rating greater than 10 percent for tinnitus; entitlement to an effective date earlier than June 17, 2014 for the grant of service connection for tinnitus; entitlement to service connection for mood swings, high cholesterol, sexual problems, hearing loss, a blood pressure disorder, and a shaving profile; and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for myopia, tooth/gum disorders, and runny nose.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

III.  Increased Rating Issues

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate DCs identify the various disabilities.  When a question arises as to which of two ratings apply under a particular DC, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in connection with a claim for a higher initial rating or increased rating, staged rating is appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities). 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40  and 38 C.F.R. § 4.45  are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court)  held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  

A.  Left cubital tunnel syndrome

Historically, service treatment records show that the Veteran suffered a left arm injury in January 1991 requiring surgery.  The Veteran filed a formal claim for service connection for left arm/middle finger disabilities in June 1991.  By rating decision dated in April 1993, the RO granted service connection for cubital tunnel syndrome, left upper extremity, PO, with residual numbness, 5th digit and weakness, assigning a 10 percent disability rating effective June 13, 1991.  Subsequently, by rating decision dated in February 2009, the RO increased the Veteran's disability rating for left cubital tunnel syndrome from 10 percent to 20 percent effective May 30, 2008.  

Thereafter, in February 2013, the Veteran filed a claim for an increased rating for his left cubital tunnel syndrome.  By rating decision dated in January 2014, the RO continued the 20 percent disability rating for the left cubital tunnel syndrome.  Thereafter, the Veteran perfected an appeal of this decision.  

The Veteran's cubital tunnel syndrome is currently evaluated under DCs 8599-8515.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to the disability, and it must be rated by analogy.  38 C.F.R. § 4.20.  Under DC 8515, for rating paralysis of the median nerve, mild incomplete paralysis of the median nerve in the major or minor extremity warrants a 10 percent rating.  For the major extremity, moderate incomplete paralysis warrants a 30 percent rating and severe incomplete paralysis warrants a 50 percent rating.  For the minor extremity, moderate incomplete paralysis warrants a 20 percent rating and severe incomplete paralysis warrants a 40 percent rating. 

Complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with atrophic disturbances warrants a maximum 70 percent rating in the major extremity and a 60 percent rating in the minor extremity. 38 C.F.R. § 4.124a. 

The words "mild," "moderate," and "severe" as used in the Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, VA must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Evidence relevant to the level of severity of the Veteran's left cubital tunnel syndrome includes reports of VA examination dated in  December 2013 and December 2016.  

During the December 2013 VA peripheral nerves examination, it was noted that the Veteran had a diagnosis of left cubital tunnel syndrome.  The Veteran reported that he had difficulty working as a machinest at a tire manufacturing company due to intermittent numbness of his left hand, finger pain, and weakness.  The examiner indicated that the Veteran was right hand dominant.  It was noted that there was moderate intermittent pain (usually dull) as well as numbness of the left upper extremity.  On muscle strength testing the Veteran had decreased grip of the left hand, specifically active movement against some resistance.  There was no muscle atrophy.  Reflex examination was normal.  Sensory examination was decreased for the inner/outer forearm (C6/T1).  It was also noted that there was very minimal decrease in sensation to vibration, light touch, and pain of the left upper extremity.  There were no trophic changes and the Veteran's gait was normal.  Phalen's and Tinel's sign were positive on the left.  The examiner noted that there was mild incomplete paralysis of the ulnar nerve.  The Veteran did not use an assistive device as a normal mode of locomotion.  There was no functional impairment of the left hand such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran did have scars on his left hand but the scars were not painful or unstable and the total area of the scars was less than 39 square centimeters.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  Electromyography studies had not been performed and there were no other significant diagnostic test findings and/or results.  The examiner opined that the Veteran's peripheral nerve condition did not impact his ability to work.  Specifically, it was noted that left cubital tunnel syndrome did not likely prevent the Veteran from securing and maintaining substantially gainful employment.  Although  it may minimally impact his ability to perform physical labor due to the slightly weakened grasp, it would not impact sedentary labor.  

During the December 2016 VA peripheral nerve examination, the examiner noted a diagnosis of left carpal tunnel syndrome.  At the time of the examination, the Veteran reported experiencing numbness and pain in the left hand.  It was noted that the Veteran is right hand dominant.  With regard to the Veteran's symptoms, the examiner noted mild intermittent pain (usually dull) as well as numbness of the left upper extremity.  Muscle strength testing, including grip, was normal and there was no muscle atrophy.  Reflex and sensory examinations were also normal.  There were no trophic changes and the Veteran's gait was normal.  Phalen's and Tinel's sign were negative.  Significantly, the examiner noted that the left ulnar nerve was normal.  The Veteran did not use an assistive device as a normal mode of locomotion.  There was no functional impairment of the left hand such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms, to include scars.  Electromyography studies had not been performed and there were no other significant diagnostic test findings and/or results.  The examiner opined that the Veteran's peripheral nerve condition did not impact his ability to work.  Specifically, it was noted that physical examination did not reveal any obvious deficits of the left upper extremity, although the Veteran did complain of mild pain and numbness to the left hand.  The examiner also wrote that the condition was less likely than not to impact physical or sedentary labor.    

Also of record are VA treatment records dated through April 2017 and private treatment records dated through November 2013, which, upon comparison to the VA examination reports, document similar findings.  
	
Considering the pertinent evidence in light of applicable rating criteria and rating principles noted above, the Board finds that a disability greater than 20 percent for left cubital tunnel syndrome is not warranted.  

As noted, the next higher rating of 40 percent under DC 8515 requires evidence of severe incomplete paralysis of the minor extremity.  As above, during the December 2013 and December 2016 VA examinations the Veteran had either normal or nearly normal muscle strength; no motor impairment; at most decreased sensation to light touch; no paralysis, and only slight limitation of motion of the wrists.  Furthermore, while an examiner's assessment of the severity of a disability is not dispositive, the December 2013 VA examiner characterized the Veteran's incomplete paralysis of the ulnar nerve to be "mild" in nature and the December 2016 VA examiner found no incomplete paralysis at all.  A 20 percent disability rating for the minor extremity is appropriate for a "moderate" median nerve disability, under 38 C.F.R. § 4.124a, DC 8515

In adjudicating the claims for higher ratings, the Board has, in addition to the medical evidence discussed above, considered the Veteran's reported symptoms, to include pain, which he is certainly competent to assert.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As  indicated, above, however, the criteria for higher ratings for the disability under consideration warrants specific testing resting results and clinical  findings, which the Veteran does not have the appropriate training or expertise to provide or render.  Id.  Thus, although considered, the Veteran's own assertions are not considered more persuasive than the motor and sensory testing results and pertinent clinical findings of record which, as indicated, do not warrant any higher schedular rating for the disability under consideration.  

	B.  Residuals, laceration, left middle finger

Historically, service treatment records show that the Veteran suffered a pre-service laceration to the left arm but reinjured his left arm again in January 1991 requiring surgery.  The Veteran filed a formal claim for service connection for left arm/middle finger disabilities in June 1991.  By rating decision dated in January 1994, the RO granted service connection for left middle finger laceration, post-surgery, assigning a noncompensable disability rating effective June 13, 1991.  Subsequently, by rating decision dated in February 2009, the RO increased the Veteran's disability rating for left middle finger from noncompensable to 10 percent effective May 30, 2008.  

Thereafter, in February 2013, the Veteran filed a claim for an increased rating for his left middle finger laceration.  By rating decision dated in January 2014, the RO continued the 10 percent disability rating for the left middle finger laceration.  Thereafter, the Veteran perfected an appeal of this decision.  

The Veteran's left middle finger laceration is currently evaluated under DC 5226.  For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1) preceding DC 5216.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MCP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  Id.  When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis or limitation of motion), assigning the higher level of evaluation when the disability is equally balanced between one level and the next higher level.  Id. at Note (2). 

Under DC 5226, a 10 percent disability evaluation is assigned when there is ankylosis of the long finger of either hand.  The Note to DC 5226 directs the rating specialist to consider whether to evaluate the finger disability as amputation by analogy. 

Under DC 5228 for limitation of motion of the thumb, a non-compensable evaluation is assigned for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 10 percent evaluation is assigned when the gap is one to two inches (2.5 to 5.1 cm); a 20 percent evaluation is assigned when the gap is more than two inches (5.1 cm).  The same ratings apply for either hand.

Under DC 5229, a noncompensable disability evaluation is assigned for limitation of motion of the index or long finger with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by no more than 30 degrees.  A 10 percent disability evaluation is assigned where there is limitation of motion of the index or long finger with a gap of one inch between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.  The same ratings apply for either hand.

Under DC 5230, a 0 percent disability evaluation is assigned for any limitation of motion of the ring or little finger of either hand. 

Loss of use of a hand is present when no effective function remains other than that which could be equally well served by an amputation stump at the site of election below elbow with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).

Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Nevertheless, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).  

Evidence relevant to the level of severity of the Veteran's left middle finger laceration includes reports of VA examination dated in December 2013 and December 2016.  

During the December 2013 VA hand/fingers examination, the Veteran reported that he could not "flex or bend the [left] finger."  He indicated that he worked as a machinist at a tire manufacturing company and was "just getting by."  He also reported swelling and aching in the left finger.  The examiner noted that flare-ups impacted the function of the hand in that the Veteran experienced limited motion, pain, and weakness.  On physical examination there was limited or painful motion of all fingers in the left hand.  There was a gap between the thumb pad and the fingers measuring less than one inch (2.5 centimeters) and pain began at a gap of less than one inch (2.5 centimeters).  There was also a gap between the left long fingertip and the proximal transverse crease of the palm measuring 1 inch (2.5 centimeters) or more.  Painful motion began at a gap of 1 inch (2.5 centimeters) or more of the left long finger.  There was limitation of extension or evidence of painful motion for the left long finger which was limited by no more than 30 degrees (unable to extend finger fully, extension limited to between 0 and 30 degrees of flexion).  The Veteran did have functional loss or functional impairment of the fingers or thumb but the Veteran did not have additional limitation in range of motion of any of the fingers of thumbs following repetitive-use testing.  Significantly, there was less movement than normal, pain on movement, and deformity of the left long finger.  The Veteran had tenderness or pain to palpation for joints or soft tissue of either hand, including thumb and fingers.  Muscle strength testing showed decreased strength, specifically active movement against some resistance for the left hand.  The examiner noted that the Veteran had ankylosis of the left long finger.  This was metacarpophalangeal joint ankylosis in full flexion.  There was a gap of more than two inches between the fingertips and the proximal transverse crease of the palm, with the fingers flexes to the extent possible.  It was noted that there was extension ankylosis of the left middle finger at MIP (metacarpal interphalangeal) and PIP (proximal interphalangeal) joints, with hook deformity and flexion ankylosis at the DIP (distal interphalangeal) joints.  The ankylosis condition resulted in limitation of motion of other digits or interference with overall function of the hand.  Specifically, extension ankylosis of the left middle finger prevented the Veteran from making a full fist.  

The Veteran also had a scar of the left arm which was not painful and/or unstable and the total area was greater than 30 square centimeters.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's left hand condition.  The Veteran did not use any assistive devices for his left hand.  Due to his hand condition, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were obtained but were normal.  With regard to the functional impact of the condition, the examiner wrote that the Veteran's left hand condition impacted his ability to secure and maintain substantially gainful employment.  His left hand likely had a minimal impact on his ability to perform physical labor due to slightly weakened grasp but would not likely impact sedentary labor.            

During the December 2016 VA hand/fingers examination the examiner noted a diagnosis of a healed laceration to the left hand.  During the examination the Veteran reported that he continued to work but that he was "just in pain."  It was noted that the Veteran was right hand dominant.  He denied flare-ups of the hand, finger, or thumb joints.  He experienced functional loss of the left hand, described as limited motion.  Range of motion of the left hand was abnormal.  Specifically, there was no gap between the pad of the thumb and the fingers and no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  The examiner noted that the range of motion itself did not contribute to functional loss but that pain noted on examination caused functional loss, specifically finger flexion and finger extension.  There was pain with the use of the hand as well as localized tenderness or pain on palpation of the joint or associated soft tissue.  Specifically, there was mild tenderness to the PIP joint of the left middle finger with palpation, likely due to the claimed condition.  The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional functional loss or range of motion after three repetitions.  

The Veteran's left hand was examined immediately after repetitive use over time and the examiner noted that neither pain, weakness, fatigability nor incoordination specifically limited the Veteran's functional ability with repeated use over a period of time.  There were no additional contributing factors for the disability.  Muscle strength testing was normal and there was no muscle atrophy.  There was no ankylosis.  It was noted that there were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's left hand condition, to include scars.  The Veteran did not use an assistive device.  The examiner noted that, due to the Veteran's hand condition, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were obtained but were normal.  

With regard to the functional impact of the condition, the examiner wrote that the Veteran's left hand condition did not impact his ability to secure and maintain substantially gainful employment.  Specifically, it was noted that the Veteran's laceration to the left middle finger was well healed and less likely than not to impact physical or sedentary labor.  With regard to Correia, the examiner noted that passive range of motion did not change from that of active range of motion.  Also, the examiner noted the Veteran's range of motion for the right hand and indicated that this joint was normal.  Finally, the examiner indicated that there was no pain with non-weight bearing (at rest).  

During a December 2016 VA scars examination, it was noted that the Veteran had four scars of the left middle finger which "burn a little bit" and "sting and get irritated."  The examiner indicated that one of the scars was painful and exhibited "mild tenderness" but were not unstable.  The scars were located on the left forearm.  The linear scars measured as follows: Scar #1: 0/5 centimeters (cm); Scar #2: 1.5 cm; Scar #3: 1 cm; Scar #4: 6 cm.  The scars were neither superficial nor deep.  The scars did not result in disfigurement of the head, face, or neck and did not result in limitation of function.  The examiner opined that the scars did not impact the Veteran's ability to work.

Also of record are VA treatment records dated through April 2017 and private treatment records dated through November 2013, which, upon comparison to the VA examination reports, document similar findings.    

In evaluating this case, the Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, the rating for the left middle finger disability at issue must not exceed the rating assigned for amputation of this finger. DC 5154 contemplates amputation of the long finger, and a 20 percent rating is assigned for major or minor hand long finger amputation with metacarpal resection (more than half the bone lost).  Without resection of the metacarpal, amputation of the long finger of either the major or minor hand at the proximal interphalangeal joint or proximal thereto warrants a rating of 10 percent.  38 C.F.R. § 4.71a, DC 5156. 

The probative evidence of record, including the December 2013 and December 2016 VA examinations, reflects that the left middle finger disability has resulted in, at worst, limitation of motion of the long finger with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers as well as a gap of less than one inch (2.5 cm) between any fingertips and the proximal transverse crease of the palm, with the finger flexed to the extent possible, extension limited by no more than 30 degrees, ankylosis of the left middle finger in full flexion, and no findings of diminished functioning such that amputation with prosthesis would equally serve the Veteran.  Furthermore, there is no x-ray evidence of arthritis.  

A higher disability rating for the left middle finger is not warranted as there are no findings that more nearly approximate major or minor hand long finger amputation with metacarpal resection (more than half the bone lost) or findings that functioning is so diminished that amputation with prosthesis would equally serve the Veteran.  See 38 C.F.R. § 4.71a, DC 5154.  Furthermore there is no arthritis which could potentially warrant a higher 20 percent disability rating under DC 5003.  38 C.F.R. § 4.45(f).  Therefore, a higher, 20 percent disability rating under DCs 5003 or 5154 is not warranted at any time for this disability. 

The Board further finds that from December 23, 2016, the date of the VA scar examination, the Veteran is entitled to a separate 10 percent rating under 38 C.F.R. § 4.118, DC 7804.  Specifically, the December 2016 VA scar examiner noted that one of the four laceration scars on the left middle finger were painful.  DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  The Board further finds that a rating in excess of 10 percent is not warranted under the diagnostic codes pertaining to scars, 38 C.F.R. § 4.118, DCs 7800 to 7805, because the record does not show, and the Veteran does not contend, that the scars of the residuals, laceration, post-operative, left middle finger are deep or nonlinear.  The record also does not show that the Veteran has three or more unstable or painful scars or scars with an area or areas of at least 39 square centimeters.  The Board additionally finds that the Veteran was not entitled to a compensable rating prior to December 23, 2016, because the record does not reflect reports of painful or unstable scars prior to that date.  Finally, the Board notes that the Veteran is compensated for pain relating to residuals, laceration, post-operative, left middle finger under DC 5226 and for pain relating to his left hand scar under DC 7804.  However, the record shows that the pain from the residuals, laceration, post-operative, left middle finger has a different etiology and functional impact than the pain from the left hand scar.  Thus, the multiple ratings for pain are not based on the same disability under various diagnoses, and do not constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has considered the Veteran's statements regarding the difficulty he has with his left hand causing him to miss work as well as his subjective symptoms, including swelling, pain, and stiffness.  However, the Board concludes that the medical findings on objective examinations are of greater probative value than the lay allegations regarding the severity of the Veteran's left hand disability.  Thus, although considered, the Veteran's own assertions are not considered more persuasive than the motor and sensory testing results and pertinent clinical findings of record which, as indicated, do not warrant any higher schedular rating for the disability under consideration.  

IV.  New and Material Evidence Issue

The Veteran submitted an original claim for service connection for headaches in April 1995.  In connection with this claim he was afforded a VA general examination in April 1995 and the examiner diagnosed "generalized aching, musculoskeletal origin."
	
By rating decision dated in January 1997, the RO denied service connection for headaches.  Specifically, the RO noted that there was no objective evidence of a headache disorder.  While it appears that the Veteran submitted a timely notice of disagreement, the Veteran did not perfect a timely appeal after issuance of a statement of the case in September 1997.  Therefore, the RO's decision of January 1997 is final.  38 U.S.C.A. § 7105 (West 1991) [(West 2002)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Board has also considered the applicability of 38 C.F.R. § 3.156(c), which provides that, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.   In the instant case, such regulations are inapplicable as no evidence pertaining to the Veteran's claim for service connection for headaches was received prior to the expiration of the appeal period stemming from the January 1997 rating decision to include relevant service department records.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Thereafter, in January 2014, the Veteran requested to reopen his claim for service connection for headaches.  By rating decision issued in January 2014, the RO continued the denial of service connection for headaches finding that the Veteran's claimed headaches were not incurred or aggravated by his military service.  Thereafter, the Veteran perfected an appeal of this decision.  In connection with his appeal, he was afforded a VA examination in October 2014 pertinent to the claimed headaches.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence received since the January 1997 rating decision is new and material.  Specifically, since such decisions additional evidence addressing the bases of the prior final denial has been received, to include the October 2014 VA headache examination and the Veteran's competent statements, which are also presumed credible for the purposes of reopening a claim, that he is currently experiencing headaches, thought to be secondary to his service-connected PTSD.  

In Shade, the Court indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  The January 1997 rating decision denied service connection for headaches as there was no evidence of a headache disorder.  Now there is current evidence of such disorder.  As such, the Board finds that the old and new evidence of record, considered as a whole, "triggers" VA's duty to assist to provide an adequate medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade, the Board finds that new and material evidence has been received to reopen the claim for service connection for headaches.

V. Service Connection Issues

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 
Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau, 492 F.3d at 1376-77 that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War as defined in 38 C.F.R. § 3.2 and 38 C.F.R. § 3.17(a)(1)(ii).  Thus, he is deemed a "Persian Gulf veteran" for the purposes of being eligible for consideration of compensation for certain disabilities due to undiagnosed illnesses.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317. 

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome (CFS), fibromyalgia or irritable bowel syndrome (IBS).  38 C.F.R. § 3.317(a)(2). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(b).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Anxiety and Depression

As above, the Veteran is currently service connected for PTSD with weight fluctuations (also claimed with nightmares and flashbacks).  During his most recent VA examination, the examiner continued a diagnosis of PTSD and noted that the Veteran's symptoms included anxiety and depression.  Significantly, with regard to the Veteran's weight issues, it was noted that weight issues are not part of the criteria for a PTSD diagnosis.  However, depression is known to have associated appetite changes.  As such, the examiner found that the Veteran's "depression, stemming from PTSD, may be associated with weight fluctuations."   The examiner also wrote that the Veteran's depression was "tethered to PTSD." 

Given the above, the Board finds that service connection for anxiety and depression is warranted.  Significantly, the Veteran's anxiety and depression has been linked with his service-connected PTSD with weight fluctuations.  When, as here, it is impossible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the veteran's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998)

In view of the foregoing, the Board finds that the symptoms of the Veteran's anxiety and depression cannot be dissociated from his already service-connected PTSD with weight fluctuations.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for anxiety and depression.  38 U.S.C.A. § 5107(b).

B.  Headaches 

The Veteran asserts that he experiences headaches secondary to his service-connected PTSD.  The Veteran's service treatment records are negative for headaches.  Significantly, his May 1991 separation examination shows a normal neurological system.  Also, in his May 1991 report of medical history, the Veteran denied "frequent or severe headaches."   

The Veteran submitted a claim for headaches in June 2014 and, in connection with this claim, he was afforded a VA headache examination in October 2014.  At that time, the Veteran reported that he had been experiencing headaches since his military service in 1990/91 due to sinus drainage.  Upon examination of the Veteran and review of the claims file, the examiner concluded that the Veteran did not have a headache disability.

Similarly, while VA treatment records dated through April 2017 and private treatment records dated through November 2013 show occasional complaints of headaches, such records are negative for a diagnosis of a chronic headache disability.

The Board finds that the preponderance of the evidence is against the claim.  The above-cited evidence does not support a finding that the Veteran has, or at any time pertinent to the appeal has had, a diagnosed headache disorder.  The Board acknowledges that the Veteran has complained of head pain during and since service.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Moreover, while the Veteran is competent to report his own pain, and continuity of his symptoms, the Veteran is not a medical professional and is not competent to provide a medical opinion diagnosing a headache disability or linking his subjective complaints of head pain to any incident taking place in service, as the diagnosis and etiology of such disorders requires medical expertise to determine.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). 

To the extent that the Veteran has provided lay evidence attempting to diagnose a headache disorder, and to link his head pain symptoms to service, the lack of objective medical findings of actual disability would result in the need for a competent medical opinion that first establishes a diagnosis supported by both clinical examination and diagnostic testing, and then if such diagnosis was established, would require linking such diagnosed disability to any incident in service to establish service connection.  In this regard, to establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims requires a veteran to show "(1) that a condition was 'noted' during service, (2) evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1110  requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

With regard to 38 C.F.R. § 3.17, the Board notes that the Veteran's service treatment records as well as post-service medical records show occasional subjective complaints of headaches but are negative for objective indications of a headache disorder.  As there are no objective indications of a headache disorder during service or to a degree of 10 percent or more within one year of separation from service, service connection under 38 C.F.R. § 3.317 is not warranted.  

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a headache disorder.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

C. Arthritis

The Veteran's service treatment records are negative for any indication of arthritis of any joint.  Specifically, the Veteran's May 1991 separation examination shows a normal spine, upper extremities, and lower extremities and in a May 1991 report of medical history the Veteran specifically denied "arthritis, rheumatism, or bursitis," "bone, joint or other deformity."  

Post-service VA treatment records show complaints of upper extremity joint pain as early as July 2008.  X-ray examination of the upper extremities at that time revealed mild inferior spurring at the acromioclavicular joints, bilaterally; minimal enthesopathic change arising from the olecranon process bilaterally; and mild narrowing of the radiocarpal joints, bilaterally (a.k.a., arthritis of the wrists).  Subsequent VA treatment records show a history of "arthritis" of the back, joints, and knees but do not contain X-ray confirmation of arthritis of these joints. 

It is unclear when the Veteran submitted a claim for service connection for arthritis but, by rating decision dated in December 2014, the RO denied service connection for arthritis and the Veteran perfected an appeal of this decision.  

Although the Veteran claims that he experiences arthritis and that such is related to service, he has not explained why he believes that his arthritis is related to his military service.    

As an initial matter, the Board has considered whether presumptive service connection for arthritis is warranted.  However, the record fails to show that the Veteran manifested arthritis of to a degree of 10 percent within the one year following his active duty service discharge in June 1991.  Moreover, the Veteran has not alleged a continuity of arthritis symptomatology.  See Walker, supra.  Therefore, presumptive service connection is not warranted for arthritis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, the Board finds that, although the Veteran has a current diagnosis of arthritis, there is no objective medical evidence of the claimed arthritis, generally, until July 2008.  Moreover, it is unclear whether the Veteran even has a diagnosis of arthritis of any joint other than the right radiocarpal joints (i.e., wrists).  As above, a July 2008 X-ray of the upper extremities is negative for arthritis except for the wrists.  

Additionally, there is no probative evidence that the Veteran's claimed arthritis is related to his military service.  In this regard, his service treatment records are negative for any complaints, treatment, or findings referable to such disorders.  Moreover, there is no medical opinion linking such disorder to the Veteran's military service and the Veteran's mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

Furthermore, to the extent that the Veteran is alleging that such disorder is related to his military service, the Board finds that the question regarding the potential relationship between the Veteran's disorders and any instance of his military service to be complex in nature.  See Woehlaert, supra.  Furthermore, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of arthritis involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. 

With regard to 38 C.F.R. § 3.17, the Board notes that the Veteran's service treatment records as well as post-service medical records are negative for objective indications of joint pain.  As there are no objective indications of joint pain during service or to a degree of 10 percent or more within one year of separation from service, service connection under 38 C.F.R. § 3.317 is not warranted.  

Therefore, for the foregoing reasons, the Veteran's claim for service connection for arthritis must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

VI. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).  

The Veteran is service connected for PTSD  with weight fluctuations, evaluated as 70 percent disabling; cubital tunnel syndrome, left upper extremity with numbness and weakness little finger, evaluated as 20 percent disabling; and residuals, laceration, post-operative, left middle finger, evaluated as 10 percent disabling.  A combined disability evaluation of 80 percent is in effect as of December 23, 2016.  Previously, the Veteran had a combined disability evaluation of 60 percent or less (exclusive of a temporary 100 percent evaluation assigned from June 5, 2014 to July 31, 2014).

Review of the claims file reveals that the Veteran has been employed throughout the course of this appeal.  Specifically, in a December 2013 formal claim for a TDIU the Veteran wrote that he worked full-time as a factory worker making tires .  While it appears that the Veteran has lost some time from work due to his service-connected disabilities, in April 2017 correspondence, the Veteran's employer wrote that the Veteran had been employed full-time as a production prep-operator since January 1997.  Furthermore, in January 2017 correspondence the Veteran's private physician, Dr. D.H., wrote that the Veteran was able to work only 8 hours shifts at his job (i.e., full-time employment).  

VA's Schedule for Rating Disabilities is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 C.F.R. § 4.1 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Id.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.  The Veteran's multiple disability ratings compensate him for the interference his disabilities has on his occupational functioning.  Although the Veteran may have difficulty working due to his service-connected disabilities, he is currently gainfully employed.  Thus, he does not meet the criteria for a TDIU.  	


	ORDER

The appeal concerning the issues of entitlement to an initial disability rating greater than 10 percent for tinnitus; entitlement to an effective date earlier than June 17, 2014, for the grant of service connection for tinnitus; entitlement to service connection for mood swings, high cholesterol, sexual problems, hearing loss, a blood pressure disorder, and a shaving profile; and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for myopia, tooth/gum disorders, and runny nose is dismissed.

A disability rating greater than 20 percent for cubital tunnel syndrome, left upper extremity with numbness and weakness little finger (claimed as inflammation of ulnar nerve) is denied.

A disability rating greater than 10 percent for residuals, laceration, post-operative, left middle finger (claimed as skeletal system condition) is denied.

A separate 10 percent rating, and no higher, for laceration, post-operative, left middle finger scar associated with laceration, post-operative, left middle finger, is granted subject to controlling regulations applicable to the payment of monetary benefits.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for headaches is granted to this extent only.

Service connection for anxiety is granted.

Service connection for depression is granted.

Service connection for headaches is denied.

Service connection for arthritis is denied.  
      
A TDIU is denied.


REMAND

With regard to the PTSD issue, during a December 2013 VA psychiatric examination the Veteran reported that he was receiving ongoing private psychiatric treatment from Dr. D at Indian Rivers Mental Health Services in Tuscaloosa, Alabama.  Furthermore, the Veteran submitted signed authorizations to obtain records from Indian Rivers Mental Health Services in December 2013 and January 2014.  Unfortunately, no attempt has been made to obtain these treatment records.  On remand, an attempt should be made to obtain any outstanding private treatment records from Dr. D at Indian Rivers Mental Health Services in Tuscaloosa, Alabama.

With regard to the stomach issue, in his June 2014 claim for service connection, the Veteran asserted that he experiences a stomach condition of diarrhea due to his Gulf War service.  In October 2014 correspondence, the Veteran wrote that he experienced a lot of side effects due to medications he takes for his service-connected disabilities (Meloxicam, Prazosin, Simvastatin, Trazone, and Fluotine) and, in a May 2016 statement of the case, the stomach issue was expanded to include the theory of secondary service connection (specifically secondary to the Veteran's PTSD).  The Veteran's service treatment records are negative for stomach problems.  Significantly, his May 1991 separation examination shows a normal genitourinary system.  Also, in his May 1991 report of medical history, the Veteran denied "stomach, liver, or intestinal trouble."  Post-service VA treatment records show that the Veteran was assessed with abdominal pain and heartburn in December 2002. 

The Veteran submitted a claim for a stomach disorder in June 2014 and, in connection with this claim, he was afforded a VA stomach examination in October 2014.  This examination report shows a diagnosis of heartburn beginning in December 2002.  During the examination, the Veteran also described symptoms of occasional gastroesophageal reflex disease (GERD).  The examiner noted he had reviewed the Veteran's blood test results since 2002 and indicated that the Veteran likely had mild anemia but opined that the anemia was not due to or because of his GERD.  The examiner further noted that the Veteran reported experiencing abdominal pain in 2002 but, during the October 2014 VA examination, did not describe having an abdominal pain.  The examiner concluded that the Veteran's claimed stomach disorder was less likely than not incurred in or cause by the Veteran's military service.  As rationale for this opinion, the examiner noted that the Veteran was found to have heartburn in 2002 and, during the October 2014 VA examination, gave a history suggestive of mild GERD.  The examiner noted that the Veteran's service treatment records and VA treatment records did not suggest a link between a stomach disorder and the Veteran's military service.  The examiner also opined that the Veteran's stomach disorder was less likely than not proximately due to or the result of a service-connected condition.  The Veteran's VA treatment records also show a possible diagnosis of GERD.  Specifically, a January 2017 VA treatment record shows possible GERD.

Unfortunately, the Board finds that the October 2014 VA opinion is inadequate.  While the examiner provided a rationale with regard to his opinion concerning direct service connection, the examiner did not provide a rationale with regard to his opinion concerning secondary service connection.  Furthermore, the examiner did not provide an opinion as to whether a service-connected condition aggravates the Veteran's claimed stomach disorder.  Thus, on remand, the examiner who provided the October 2014 VA examination should be given the opportunity to supplement his report and opine on whether the Veteran's claimed stomach disorder (i.e., GERD) is secondary to or aggravated by a service-connected disability along with a detailed rationale.  

Lastly, the Board notes that there are likely outstanding VA treatment records as the most recent VA medical records in the claims file are dated in April 2017.  Therefore, all outstanding VA treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records dated from April 2017 to the present.

2. Take action to ensure that all relevant records of the Veteran's private psychiatric treatment are associated with the record.  Specifically, obtain any outstanding records from Dr. D at Indian Rivers Mental Health Services in Tuscaloosa, Alabama.  

3. Return the claims file, to include a copy of this remand, to the October 2014 VA stomach examiner for an addendum opinion.  If the examiner who drafted the October 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's diagnosed mild GERD/heartburn is caused by OR aggravated by a service-connected disability?  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed stomach disorder and the continuity of symptomatology, to include the Veteran's contention that he has a stomach disorder due to medications he takes for his service-connected disabilities.  The rationale for any opinion offered should be provided.

4. After conducting any additional development deemed necessary (to include a new psychiatric examination, if the evidence suggests that there has been a material change in the Veteran's PTSD since the time of the last VA compensation examination in December 2016), the Veteran's claim should be readjudicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


